Citation Nr: 0740348	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for peptic 
ulcer disease with duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

In a September 1981 decision by the Board of Veterans' 
Appeals (Board), it was held that the veteran had honorable 
active service from December 1965 to December 14, 1967.  
Basic entitlement to VA benefits based on additional service 
from December 15, 1967, to October 1969 was barred based on 
the character of the appellant's service during that term.  

In a March 1985 decision, the Board denied service connection 
for peptic ulcer disease on the grounds that it was neither 
incurred in service nor could it be presumed to have been so 
incurred.  In June 1988, the Board denied service connection 
for peptic ulcer disease on the grounds that a new factual 
basis had not been submitted to reopen the claim.  

In March 1991, the RO denied reopening of the claim because 
new and material evidence had not been submitted.  An appeal 
was not perfected.

In a January 2000 decision, the Board determined that new and 
material evidence had not been received, and reopening of the 
claim was not in order.  The veteran appealed this Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2001, the Court vacated the January 2000 Board 
decision and remanded the case for compliance with the 
Veterans Claims Assistance Act of 2000.  Thereafter, in July 
2001, the Board remanded the case to the RO, and after 
completion of appropriate development by the RO, in a 
February 2002 decision, the Board again found that new and 
material evidence had not been received in order to reopen 
the service connection claim.

The veteran appealed the Board's February 2002 decision to 
the Court, and in February 2003, the Court vacated and 
remanded the case for further explanation regarding 
compliance with the VCAA.  Subsequently, in an August 2003 
decision, the Board again determined that new and material 
evidence had not been received, and that reopening of the 
claim was not in order.  The veteran did not appeal this 
decision.  The August 2003 Board decision is therefore final.  
38 U.S.C.A. § 7105 (West 2002).

This matter comes before the Board on appeal from a November 
2005 rating decision in which the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for entitlement to peptic ulcer 
disease with duodenal ulcer.  

In December 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

The Board acknowledges that the veteran is claiming 
entitlement to service connection to Helicobacter pylori (H. 
pylori).  H. pylori is not a disease.  Rather, it is a type 
of bacteria which researchers believe is responsible for the 
majority of peptic ulcers.  
http://digestive.niddk.nih.gov/ddiseases/pubs/hpylori  Hence, 
the Board finds that this claim is not a new claim, but one 
which falls within the underlying claim to reopen. 


FINDING OF FACT

Reopening of the claim of entitlement to service connection 
for peptic ulcer disease with duodenal ulcer was denied in an 
unappealed Board decision of August 2003; the evidence 
received since the August 2003 decision includes evidence 
that is either cumulative or redundant of the evidence 
previously of record or does not reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease with duodenal ulcer.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2005, October 
2005, and March 2006 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  Additionally, the veteran was provided notice 
of the type of information and evidence which constitutes 
"new" and "material" evidence in order to reopen a 
previously denied claim.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service connection for peptic ulcer disease was denied in a 
Board decision dated in March 1985.  The veteran has since 
filed numerous claims to reopen this service connection 
claim; however, the RO has repeatedly found, and the Board 
has continuously confirmed, that new and material had not 
been received in order to reopen the claim.  The most recent 
decision denying reopening of the claim was in August 2003, 
when the Board determined that new and material evidence had 
not been received to reopen the claim.  The veteran did not 
appeal the August 2003 decision; therefore, it became final.  

The evidence available at the time of the August 2003 Board 
decision denying reopening of the claim included service 
treatment records and post-service medical records, both 
through VA and private medical care providers.  The service 
medical records evidence showed that the veteran was seen in 
March 1966 for complaints of abdominal cramps after meals and 
cramping pains associated with nausea and emesis.  The post-
service medical evidence then of record showed that the 
veteran was seen in 1971 for epigastric pain.  

In December 1974 the veteran was diagnosed with duodenal 
ulcer with acute hemorrhage and secondary anemia.  Medical 
records from April 1984 reveal that the veteran was treated 
for peptic ulcer disease with an upper gastrointestinal 
bleed.  

Reports dated in 1987 and 1990 reflect diagnoses of peptic 
ulcer disease.  Also of record were private physical exams 
from August 1972 and January 1974 which each noted that the 
veteran denied a history of a stomach or duodenal ulcer.  A 
December 1974 statement from Dr. Simmons stated that the 
veteran had been receiving treatment since November 1974; 
however, the letter does not state what the veteran was 
receiving treatment for.  A December 1974 note states that 
the veteran was able to return to work after treatment for a 
bleeding peptic ulcer.  

VA treatment records from April 2001 note diagnoses of 
duodenal ulcer and diverticulosis.  The report of an October 
2001 VA examination states that after reviewing the claims 
folder, to include the service treatment records, and 
examination of the veteran, the examiner opined that the 
veteran's symptomatology noted in the March 1966 service 
treatment record is not ordinarily associated with peptic 
ulcer disease.  The examiner further noted that the veteran 
did not have any further abdominal complaints after the March 
1966 entry.  The examiner opined that the March 1966 
complaints were due to post-prandial lower abdominal 
cramping, and not due to epigastric region cramping.  He also 
indicated that the April 2001 treatment was due to H. pylori.  
A diagnosis of peptic ulcer disease was made.  

None of the competent evidence then of record included 
medical evidence of a nexus between the peptic ulcer disease 
with duodenal ulcer and the veteran's military service.

The subsequently received evidence includes some duplicate VA 
treatment records from 2001 and some new VA treatment records 
dated from 2003 through July 2007.  The new VA treatment 
records include a January 2005 note which indicates that the 
veteran has occasional abdominal cramping and a diagnosis of 
gastroesophageal reflux disease.  A December 2003 VA 
treatment record notes no abdominal pain and no malena.  An 
October 2003 VA progress note indicates a prior medical 
history of chronic duodenal ulcer.  A September 2003 primary 
care VA note indicates a history of diverticular disability 
and duodenal ulcer.  The veteran complained of indigestion 
once a week.  The clinical assessment was gastroesophageal 
reflux disease, controlled.  A July 2003 VA progress note 
indicates that the veteran's dyspepsia is controlled with 
Zantac.  The assessment was stable dyspepsia.  

As before, however, none of the newly received evidence 
contains a medical opinion concerning the etiology of the 
veteran's peptic ulcer disease with duodenal ulcer.  None of 
the newly received medical evidence shows that the veteran's 
current peptic ulcer disease with duodenal ulcer was incurred 
during the veteran's active service or that it was 
compensably disabling within one year of December 14, 1967.  
Consequently, none of the medical evidence added to the 
record is new and material.

The veteran's statements and the statements from his former 
spouse and his mother have also been added to the record but 
they are similar to statements previously of record in that 
they relate to the veteran's longstanding contention that his 
gastrointestinal problems were present in service and have 
persisted ever since.  They are insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons, such as the veteran, his mother and his former 
spouse, are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that reopening of the 
veteran's claim for service connection for peptic ulcer 
disease with duodenal ulcer is not in order.


ORDER

New and material evidence has not been presented, to reopen 
the claim for entitlement to service connection for peptic 
ulcer disease with duodenal ulcer.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


